DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response the amendment and the communication filed on 10/22/2021.
As per instant Examiner Amendment, Claims 1, 9 and 10 have been amended. Claims 1, 3-5 and 9-10 have been examined and are pending in this application. 
Claims 1, 9 and 10 are independent.
Claims 1, 3-5 and 9-10 are allowed

Examiner Amendments


An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant’s representative, Ms. Kelly S. Horn (Reg. No 70657), and conducted a telephone interview on 11/03/2021. During the interview, the Examiner proposed an examiner amendment to the claims with some minor amendments for better clarity of the claims’ scope, and for putting the application in 


Amendments to the Claims:

Please replace claims as following:

Claim 1. 	(Currently Amended)  A processor-implemented method for authenticating humans based on their behavioral pattern, the method comprising:
receiving sensor data using a plurality of sensors relating to a human, wherein the received sensor data indicates activities of daily living (ADL) pertaining to a human for a specific time interval;
identifying a corrupt sensor data in the received sensor data;
substituting the identified corrupt sensor data in the received sensor data with a correct sensor data using Long Short-Term Memory (LSTM), to generate corrected sensor data ; 
generating a semantic vector representation of the corrected sensor data 
optimizing size of the semantic vector representation of the corrected sensor data to generate an optimized vector data and applying a dimension reduction based window sizing technique on the semantic vector representation of the corrected sensor data using an auto encoder;
predicting a behavior time series from the optimized vector data using a 
generating an error signal based on the behavior time series by comparing the predicted behavior time series with the optimized vector data;
providing a classifier for classification; and
authenticating and identifying humans using the classifier based on the error signal, wherein the humans are authenticated and identified based on mean and standard deviations of the generated error signal.

Claim2. 	(Cancelled) 

Claim 3. 	(Original) The method of claim 1, wherein the corrupt sensor data refers to gaps in the received sensor data that caused due to sensor failure.

Claim 4. 	(Original) The method of claim 1 includes substituting the corrupt sensor data with a correct sensor data using Long Short-Term Memory (LSTM), wherein the corrupt sensor data is substituted with the correct sensor data based on a learning pattern and historical data stored in a database.

Claim 5. 	(Original) The method of claim 1, wherein the semantic vector representation comprises a plurality of sub-vectors, wherein each of the plurality of sub-vectors comprise of a subset of the corrected sensor data of a pre-determined time interval.

Cancelled)  

Claim 7. 	(Cancelled) 

Claim 8. 	(Cancelled) 

Claim 9. 	(Currently Amended) A system for authenticating humans based on behavioral pattern, comprising:
a memory storing instructions and one or more modules; 
a centralized database;
one or more communication or input/output interfaces; and 
one or more hardware processors coupled to the memory via the one or more communication interfaces, wherein the one or more hardware processors are configured by the instructions to execute the one or more modules comprising:
a pre-processing module for receiving human related sensor data using a plurality of sensors from a human, wherein the received human related sensor data indicates activities of daily living (ADL) pertaining to a human for a specific time interval;
a data correction module for identifying a corrupt sensor data and substituting the identified corrupt sensor data with correct sensor data using Long Short-Term Memory (LSTM), to generate corrected sensor data; 
a semantic vector generation module for generating a semantic vector representation of the corrected sensor data 
, wherein the optimizing module is configured for optimizing size of the semantic vector representation of the corrected sensor data to generate an optimized vector data by an auto encoder, and wherein the auto encoder applies a dimension reduction based window sizing technique on the semantic vector representation of the corrected sensor data;
a prediction module for predicting a behavior time series from the optimized vector data using Long Short-Term Memory techniques;
an error generation module for generating error signal by comparing the predicted behavior time series with the optimized vector data; and
a classifier module for authenticating and identifying humans based on error signal, wherein the humans are authenticated and identified based on mean and standard deviations of the generated error signal.

Claim 10. 	(Currently Amended) A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to:
receive sensor data using a plurality of sensors relating to a human, wherein the received sensor data indicates activities of daily living (ADL) pertaining to a human for a specific time interval;
identify a corrupt sensor data in the received sensor data;

generate a semantic vector representation of the corrected sensor data 
optimize size of the semantic vector representation of the corrected sensor data to generate an optimized vector data and applying a dimension reduction based window sizing technique on the semantic vector representation of the corrected sensor data using an auto encoder using an auto encoder;
predict a behavior time series from the optimized vector data using a Long Short-Term Memory techniques;
generate an error signal based on the behavior time series by comparing the predicted behavior time series with the optimized vector;
provide a classifier for classification; and
authenticate and identify humans using the classifier based on the error signal, wherein the humans are authenticated and identified based on mean and standard deviations of the generated error signal.


Examiner’s Statement of reason for Allowance
Claims 1, 3-5 and 9-10 are allowed
The following is an examiner’s statement of reasons for allowance: 

The closest prior art, as previously recited, are CHOI (US 20150074797), Lomada (US 20200107072), Rabinowitz (US 6351740), VAN OS (US 20190080072), SWISHER (US 20210174937) in which, CHOI discloses a memory configured to store, with respect to at least one user, information of the first biosignal and the second biosignal, and a processor configured to initiate user authentication based on a result of determining whether the detected first biosignal corresponds to the stored information, and authenticate the user by comparing the detected second biosignal to the stored information. Lomada discloses the user embeddings system identifies user trait changes from the user trait data over time as well as generates user trait sequences. Further, the user embeddings system can utilize the user trait sequences to train an LSTM neural network in a semi-supervised manner and generate uniform user embeddings for users. Rabinowitz discloses training nonlinear adaptive filters (or neural networks) which have embedded memory. Such memory can arise in a multi-layer finite impulse response architecture, or an infinite impulse response architecture. VAN OS 
However, none of CHOI (US 20150074797), Lomada (US 20200107072), Rabinowitz (US 6351740), VAN OS (US 20190080072), SWISHER (US 20210174937), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim1 and similarly Claim 9 and Claim 10. For example, none of the cited prior teaches or suggest the steps of Claim 1 and similarly Claim 9 and Claim 10: receiving sensor data using a plurality of sensors relating to a human, wherein the received sensor data indicates activities of daily living (ADL) pertaining to a human for a specific time interval; identifying a corrupt sensor data in the received sensor data; substituting the identified corrupt sensor data in the received sensor data with a correct sensor data using Long Short-Term Memory (LSTM), to generate corrected sensor data; generating a semantic vector representation of the corrected sensor data; optimizing size of the semantic vector representation of the corrected sensor data to generate an optimized vector data and applying a dimension reduction based window sizing technique on the semantic vector representation of the corrected sensor data using an auto encoder; predicting a behavior time series 

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/C.W./Examiner, Art Unit 2439 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439